DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is missing words in line 6 between the words “of” and “trigger”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Applicant is missing the word “a” in front of “switch” in line . Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysk US 8798858 (hereinafter referred to as Zysk). 

Regarding claim 1, Zysk discloses a latch release system for a vehicle comprising: 
a primary (7) and a secondary latch (14) securing a front hood (3); 
an emergency handle (col.7 lines 61- col.62 states that the emergency release system is formed as a handle) within a compartment (housing surrounding 32, fig.2) covered by the front hood, linked to the primary latch and movable to actuate a switch (37); 
an actuator (33) arranged to release the secondary latch (Release is defined as “to allow or enable to escape from confinement,” therefore, when commanded, actuator allows or enables the movement of secondary latch to move –col. 9 lines 47-52); and 
a controller (34) configured to release of trigger the actuator to release the secondary latch responsive to actuation of the switch (col.8 lines 46-col.9 line 13, col. 9 lines 38-62).

Regarding claim 2, Zysk discloses the latch release system as recited in claim 1, including a first handle (not labeled, handle disposed in passenger compartment 26 – col.7 lines 20-54) disposed within a cabin (26 is inside vehicle cabin) of the vehicle, wherein the first handle and the emergency handle are coupled to a common first mechanical link (18,11) for actuating the primary latch. (col.7 lines 20-40).

Regarding claim 3, Zysk discloses the latch release system as recited in claim 2, wherein the common first mechanical link comprises a split Bowden cable (11) including a first end (via 18, fig.5) attached to the primary latch, second end attached to the first handle (col.7 lines 20-54) and a third end attached to the emergency handle (see fig.5). 

Regarding claim 6, Zysk discloses the latch release system as recited in claim 1, wherein the primary latch releases the front hood only to a partial open position (gap opening position, col.6 lines 45-67) and 

Regarding claim 7, Zysk discloses the latch release system as recited in claim 1, wherein the controller is configured to receive information indicative of vehicle speed and responsive to actuation of the switch by the emergency handle, command the actuator to release secondary latch responsive to the vehicle speed being within a predefined threshold range (5km/h is the threshold, so the range is 0-5 km/h– see col.8 lines 7-56 - based on detection by 36 which activates 32 to activate 37).

Regarding claim 8, Zysk discloses the latch release system as recited in claim 6, wherein controller is configured to not actuate the actuator responsive to actuation of the switch by the release handle when the vehicle speed is outside the predefined threshold range (see col. 9 lines 5-7, 20-36 – there is an initial allowance of the movement of 14 – when actuator is technically not actuated to hold 14 in catch position).

Regarding claim 9, Zysk discloses the latch release system as recited in claim 7, wherein the predefined threshold range is between 0 and 3 mph (Zysk discloses the range to be 0-5 km/h which is equivalent to 0-3.1 mph, therefore part of the range is also between 0 and 3 mph – col. 9 lines 5-7).

Regarding claim 10, Zysk discloses an emergency latch release system for front compartment (4) of a motor vehicle comprising: 
a primary (7) and a secondary latch (14) securing a front hood (3); 

a switch (37) actuatable by the emergency handle (col.8 lines 7-19);  
an actuator (33) commanded by actuation of the switch to release the secondary latch (Release is defined as “to allow or enable to escape from confinement,” therefore, when commanded, actuator allows or enables the movement of secondary latch to move- detection by 36 which activates 32 to activate 37 –col. 9 lines 47-52) responsive to a vehicle speed being within a predefined threshold range (col. 9 lines 5-7: 5 km/h is the threshold so the range is 0-5 km/h ).

Regarding claim 11, Zysk discloses the emergency latch release system as recited in claim 10, including a controller (34) receiving information indicative of vehicle speed and in communication with the actuator to command release of the secondary latch responsive to the vehicle speed being within the predefined threshold range. (col.8 lines 46-col.9 line 13, col. 9 lines 38-62)

Regarding claim 12, Zysk discloses the emergency latch release system as recited in claim 10, wherein the emergency handle is actuatable to release only the primary latch through the first mechanical link (col.9 lines 4-13- in this circumstance, only the primary latch is moved by the emergency handle).

Regarding claim 13, Zysk discloses the emergency latch release system as recited in claim 12, wherein the secondary latch is releasable from within the front compartment only by actuator (by releasing the locking on the secondary latch –col. 9 lines 38-40, lines 47-52).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysk US 8798858, as applied to claim 1 above, and further in view of Claud-Mantle US 2188333. 

Regarding claim 4, Zysk teaches the latch release system as recited in claim 1, but does not teach including a secondary handle accessible from outside the vehicle and coupled to the secondary latch through a second mechanical link.

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the release system as taught by Zysk with the addition of the a secondary handle accessible from outside the vehicle and coupled to the secondary latch through a second mechanical link, as taught by Claud-Mantle, in order to provide an exterior release means for opening the lid that was accessible outside of the vehicle (Claud-Mantle, fig.1). 

Regarding claim 5, the combination of Zysk in view of Claud-Mantle further teaches the latch release system as recited in claim 4, wherein the secondary latch is releasable only by the actuation through the second mechanical link and the actuator (In Claud-Mantle, 66 is used to release the latch in the instance when the user is outside of the vehicle – fig.1).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysk US 8798858, alone. 

Regarding claim 15, Zysk teaches an apparatus for securing a front hood of a motor vehicle therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Zysk is also capable of teaching the method of securing a front hood of a motor vehicle comprising: 
coupling a primary latch (7) to an emergency handle (32) disposed within a compartment covered by a front hood; 
coupling a secondary latch (14) to an actuator (18); 
releasing the primary latch responsive to actuation of the emergency handle; and 


Regarding claim 16, Zysk teaches the method as recited in claim 15, wherein actuation of both the primary latch and the secondary latch are required to fully open the front hood. (col.6 lines 45-67, col.7 lines 12-46)

Regarding claim 17, Zysk teaches the method as recited in claim 15, including opening the front hood to an intermediate position (col.9 lines 20-37) responsive to actuating the emergency handle and the vehicle traveling a speed above the threshold speed, wherein the intermediate position includes release of the primary latch only. 

Regarding claim 18, Zysk teaches the method as recited in claim 15, including a controller (34) receiving information indicative of vehicle speed and controlling actuation of the actuator to release the secondary latch and not releasing the secondary latch responsive to the controller receiving information indicative of a vehicle speed above the threshold speed. (fig.4-5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch release systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 5, 2021